DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2021 has been entered.
Response to Amendment
Claims 15-18 and 20 are currently pending. Claims 15-18 and 20 have been amended. Claim 16 has been amended to overcome the objection and claims 15-18 and 20 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 07 September 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16-18 and 20 are further rejected due to the dependency to claim 15.
Claim 15 recites the limitation “localized region” in lines 4 and 6. It is unclear what “localized” means, as the specification does not provide a clear definition as to what this term means. For examination purposes, “localized” is interpreted as “assigned to a place.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devanaboyina ‘504 (International Pub No. WO 2014/138504 – previously cited).
Regarding claim 15, Devanaboyina ‘504 teaches a wearable device for spinal deformities (Abstract), comprising:
a wearable brace configured to be worn about a patient’s torso (Fig. 1A frame 140 and Page 10 Lines 28-30);
an inflation bladder carried directly or indirectly by an inner surface of the wearable brace at a localized region of the wearable brace, and positioned such that inflation of the inflation bladder with a fluid applies a pressure to generate a force on the patient at the localized region of the wearable brace (Fig. 1A inflatable bladder 141 and Page 10 Lines 28-35, Page 14 Lines 31-38, Page 17 Lines 18-23; The term “localized” is interpreted as “assigned to a particular place,” as mentioned in the 35 U.S.C. 112(b) rejection above. In this case, “localized region” is interpreted as the inner surface of the wearable brace, as the inner surface is “a particular place.”); and
a force sensor carried directly or indirectly by a surface of the wearable brace, to measure the force, the force sensor adapted to output a signal indicative of a sensor force applied on the force sensor (Fig. 1A WBEs 142, 143, 146 and Page 16 Lines 5-17, Page 21 Lines 23-33),
wherein the force sensor is co-located between the patient and the wearable brace (Fig. 1A WBEs 142, 143, 146 and Page 10 Lines 28-30, Page 21 Lines 23-33) with the inflation bladder (Fig. 1A inflatable bladder 141 and Page 10 Lines 28-35, Page 14 Lines 31-38, Page 17 Lines 18-23).
Regarding claim 16, Devanaboyina ‘504 teaches wherein the force sensor is carried directly or indirectly by the inner surface of the wearable brace (Page 9 Lines 4-10, Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
Regarding claim 18, Devanaboyina ‘504 teaches wherein the sensor force comprises the force applied by the inflation bladder on the patient (Page 16 Lines 5-17, Page 21 Lines 23-33), wherein the force sensor is positioned to sense the sensor force (Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
Regarding claim 20, Devanaboyina ‘504 teaches a pressure sensor positioned and adapted to sense pressure within the inflation bladder (Page 17 Lines 28-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devanaboyina ‘504 in view of Stark et al. ‘143 (US Pub No. 2001/0020143 – previously cited).
Regarding claim 15, Devanaboyina ‘504 teaches a wearable device for spinal deformities (Abstract), comprising:
a wearable brace configured to be worn about a patient’s torso (Fig. 1A frame 140 and Page 10 Lines 28-30);
an inflation bladder carried directly or indirectly by an inner surface of the wearable brace, and positioned such that inflation of the inflation bladder with a fluid applies a pressure to generate a force on the patient (Fig. 1A inflatable bladder 141 and Page 10 Lines 28-35, Page 14 Lines 31-38, Page 17 Lines 18-23); and
a force sensor carried directly or indirectly by a surface of the wearable brace, to measure the force, the force sensor adapted to output a signal indicative of a sensor force applied on the force sensor (Fig. 1A WBEs 142, 143, 146 and Page 16 Lines 5-17, Page 21 Lines 23-33),
wherein the force sensor is co-located between the patient and the wearable brace (Fig. 1A WBEs 142, 143, 146 and Page 10 Lines 28-30, Page 21 Lines 23-33) with the inflation bladder (Fig. 1A inflatable bladder 141 and Page 10 Lines 28-35, Page 14 Lines 31-38, Page 17 Lines 18-23).
Devanaboyina ‘504 teaches all of the elements of the current invention as mentioned above except for an inflation bladder carried directly or indirectly by an inner surface of the wearable brace at a localized region of the wearable brace, and positioned such that inflation of the inflation bladder with a fluid applies a pressure to generate a force on the patient at the localized region of the wearable brace.
Stark et al. ‘143 teaches an inflation bladder carried directly or indirectly by an inner surface of a wearable brace at a localized region of the wearable brace, and positioned such that inflation of the inflation bladder with a fluid applies a pressure to generate a force on the patient at the localized region of the wearable brace (Figs. 5, 6 bladders 206 and [0071], [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflation bladder at a localized region of the wearable brace of Stark et al. ‘143 for the inflation bladder of Devanaboyina ‘504 as it would be simple substitution of one known element for another to obtain predictable results, the predictable results being support the body (Page 10 Lines 29-35 of Devanaboyina ‘504 and [0071] of Stark et al. ‘143).
Regarding claim 16, Devanaboyina ‘504 teaches wherein the force sensor is carried directly or indirectly by the inner surface of the wearable brace (Page 9 Lines 4-10, Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
Regarding claim 18, Devanaboyina ‘504 teaches wherein the sensor force comprises the force applied by the inflation bladder on the patient (Page 16 Lines 5-17, Page 21 Lines 23-33), wherein the force sensor is positioned to sense the sensor force (Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
Regarding claim 20, Devanaboyina ‘504 teaches a pressure sensor positioned and adapted to sense pressure within the inflation bladder (Page 17 Lines 28-32).
Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. ‘143 in view of Devanaboyina ‘504.
Regarding claim 15, Stark et al. ‘143 teaches a wearable device for spinal deformities ([0013]), comprising:
a wearable brace configured to be worn about a patient’s torso (Figs. 5, 6 exercise orthosis 200 and [0071]); and
an inflation bladder carried directly or indirectly by an inner surface of the wearable brace at a localized region of the wearable brace, and positioned such that inflation of the inflation bladder with a fluid applies a pressure to generate a force on the patient at the localized region of the wearable brace (Figs. 5, 6 bladders 206 and [0071], [0073]).
Stark et al. ‘143 teaches all of the elements of the current invention as mentioned above except for a force sensor carried directly or indirectly by a surface of the wearable brace, to measure the force, the force sensor adapted to output a signal indicative of a sensor force applied on the force sensor,
wherein the force sensor is co-located between the patient and the wearable brace with the inflation bladder.
Devanaboyina ‘504 teaches a force sensor carried directly or indirectly by a surface of a wearable brace, to measure a force, the force sensor adapted to output a signal indicative of a sensor force applied on the force sensor (Fig. 1A WBEs 142, 143, 146 and Page 16 Lines 5-17, Page 21 Lines 23-33),
wherein the force sensor is co-located between the patient and the wearable brace (Fig. 1A WBEs 142, 143, 146 and Page 10 Lines 28-30, Page 21 Lines 23-33) with the inflation bladder (Fig. 1A inflatable bladder 141 and Page 10 Lines 26-35, Page 14 Lines 31-38, Page 17 Lines 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Stark et al. ‘143 to include a force sensor as Devanaboyina ‘504 teaches that this would aid in monitoring pressure distributions to make any desired pressure changes of the weight-distribution device, or WDD (Page 21 Lines 23-27).
Regarding claim 16, Stark et al. ‘143 in view of Devanaboyina ‘504 teaches all of the elements of the current invention as mentioned above except for wherein the force sensor is carried directly or indirectly by the inner surface of the wearable brace.
Devanaboyina ‘504 teaches wherein a force sensor is carried directly or indirectly by an inner surface of a wearable brace (Page 9 Lines 4-10, Page 16 Lines 5-17, Page 21 Lines 23-33, Page 23 Lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Stark et al. ‘143 in view of Devanaboyina ‘504 to include wherein the force sensor is carried directly or indirectly by the inner surface of the wearable brace as Devanaboyina ‘504 teaches that this would aid in monitoring pressure distributions to make any desired pressure changes of the weight-distribution device, or WDD (Page 21 Lines 23-27).
Regarding claim 18, Stark et al. ‘143 in view of Devanaboyina ‘504 teaches all of the elements of the current invention as mentioned above except for wherein the sensor force comprises the force applied by the inflation bladder on the patient, wherein the force sensor is positioned to sense the sensor force.
Devanaboyina ‘504 teaches wherein a sensor force comprises a force applied by an inflation bladder on the patient (Page 16 lines 5-17, Page 21 Lines 23-33), wherein a force sensor is positioned to sense the sensor force (Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Stark et al. ‘143 in view of Devanaboyina ‘504 to include wherein the sensor force comprises the force applied by the inflation bladder on the patient, wherein the force sensor is positioned to sense the sensor force as Devanaboyina ‘504 teaches that this would aid in monitoring pressure distributions to make any desired pressure changes of the weight-distribution device, or WDD (Page 21 Lines 23-27).
Regarding claim 20, Stark et al. ‘143 teaches a pressure sensor positioned and adapted to sense pressure within the inflation bladder (Figs. 5, 6 pressure sensor 208 and [0073]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Devanaboyina ‘504 in view of Johnson et al. ‘371 (US Pub No. 2014/0039371 – previously cited).
Regarding claim 17, Devanaboyina ‘504 teaches all of the elements of the current invention as mentioned above except for wherein resistance of the force sensor changes in response to the force applied to the force sensor.
Johnson et al. ‘371 teaches force sensors that are conductive-fabric piezoresistive sensors ([0031]). The sensors are used in a spinal orthosis to measure force. One of ordinary skill would understand that conductive-fabric piezoresistive sensors exhibit resistance changes in response to a force applied to the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor of Devanaboyina ‘504 to include changing the resistance of the force sensor in response to the force applied to the force sensor as Johnson et al. ‘371 teaches that conductive-fabric piezoresistive sensors are capable of measuring force applied to a force sensor. The modification of Devanaboyina ‘504 would merely be combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant argues that Devanaboyina ‘504 does not teach an inflation bladder at a localized location of the wearable brace. Without agreeing or disagreeing, Examiner notes that “localized” is not clearly defined in the claims or in the specification. As such, “localized region” could be interpreted as a region that the inflation bladder is located. In this case, “localized region” is interpreted as the inner surface of the wearable brace. Examiner also notes that claim 15 could also be rejected under 35 U.S.C. 103 in the case where “localized region” is interpreted as a “particular place of an object.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Idowu et al. ‘035 (US Pub No. 2015/0328035) teaches a torso brace to correct deformities of the upper torso of a patient which includes an inflatable pressure chamber and pressure sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791